Citation Nr: 1612067	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to December 2005, April 2006 to June 2007, and February 2009 to March 2010.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2015, the Board denied the claim on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a January 2016 Order, the Court granted the motion and remanded the case to the Board.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2014, 2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In its July 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.

I.  Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013); 38 C.F.R. § 4.126(a).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned GAF scores of 60 and 65.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in September 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  


II.  Analysis

In its July 2015 decision, the Board also provided a detailed description of the pertinent medical evidence in this case, including September 2010, May 2013, and August 2014 VA examination reports, and a December 2013 statement from the Veteran's VA psychologist, Dr. J.D., which is also hereby incorporated into this decision by reference.  In that decision, the Board found that the Veteran's PTSD symptomatology most closely approximated that contained in the criteria for a 50 percent rating under DC 9411, and that such disability did not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, than that with reduced reliability and productivity.

In the January 2016 JMR, the parties noted that, in its July 2015 decision, the Board "found that the evidence did not demonstrate that [the Veteran] has had impaired impulse control," but in doing so did not discuss "a February 6, 2013, police report detailing an arrest of [the Veteran] for disorderly conduct," which "documents [the Veteran's] separated spouse's report that [the Veteran] 'became belligerent [and] would not allow her to close the door to her car' and her statement that she 'feared for herself and her small children.'"  The parties also found that the Board did not discuss "the finding by the August 2014 VA examiner that [the Veteran] demonstrated '[i]rritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.'"  The parties determined that "[t]he Board erred in failing to address both of these pieces of evidence, and, on remand, the Board must address whether these two pieces of evidence demonstrate that [the Veteran] has had impaired impulse control and whether this in conjunction with other evidence of record is sufficient for a higher evaluation."

The Board has considered the evidence discussed in the January 2016 JMR along with the other evidence of record, but nonetheless determines that an initial rating greater than 50 percent for PTSD is not warranted in this case.  

Initially, the Veteran's PTSD symptomatology, considered in its entirety, more closely approximates that contemplated in the criteria for a 50 percent rating under DC 9411 than for a 70 percent rating or higher.

As discussed in the July 2015 Board decision, the Veteran's PTSD has repeatedly been noted to be manifested primarily by symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships, including on his most recent May 2013 and August 2014 VA examinations.  As noted by the Board in its analysis, sleep impairment and anxiety are symptoms contemplated under the criteria for a 30 percent rating, a lower rating than the Veteran's current rating, and depressed mood, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintain effective work and social relationships are specifically contemplated in the 50 percent rating criteria under DC 9411.  Also, as the Board noted in its July 2015 decision, during the initial rating period the Veteran's GAF scores were 60 and 65, which are in the mild to moderate range for assessing PTSD symptoms.  

The Board has considered the Veteran's reported symptoms of anger and irritability, and acknowledges that he has complained of such symptoms during treatment and on VA examinations.  However, it finds that such symptoms do not rise to the level of impaired impulse control, such as unprovoked irritability with periods of violence, as contemplated in the criteria for a 70 percent rating under DC 9411.

Throughout the years of treatment records during the appeal period, the Veteran has periodically reported some problems with anger and irritability.  On initial treatment in March 2010, it was noted that he did report some issues with anger, but stated that he was "able to handle this, and ha[d] 'never reached his boiling point,'" but that he was he was "sometimes at a 'low simmer,'" and did not feel like he needed counseling or assistance for anger or emotional health at the time.  In April 2011, he reported that he had worked on his anger management and family relationships, and had contained his anger better with effort over the last year or so; he reported that he remained internally angry with little provocation and generally kept his distance from others, while able to stay loving toward his wife and kids.  In April 2013 he reported having impulsive verbal anger, and in May 2013, he reported having been irritable with his girlfriend, hoping he did not ruin the new relationship.

Such records, while reflecting symptoms of anger and irritability, have not shown symptoms rising to the severity level of impaired impulse control with periods of violence; they reflect that the Veteran has reported generally being able to control his anger and irritability symptoms.

In this regard, on VA examinations in May 2013 and August 2014, while anger and irritably symptoms were noted by the examiners in addressing how the Veteran met the diagnostic criteria for a diagnosis of PTSD, both examiners specifically excluded the symptom of impaired impulse control (such as unprovoked irritability with periods of violence) when prompted to, "[f]or VA rating purposes, check all symptoms that apply to the Veteran[']s diagnoses."

The May 2013 examiner noted that the Veteran was "concerned about his irritability and anger impulses, and over-controls himself so that he [will not] do something that will 'land him in jail', 'cost him his job' and result in his losing his children."
In describing how the Veteran met the PTSD diagnostic criteria, the examiner indicated that he had symptoms of "[i]rritability or outbursts of anger."  However, when checking from a list the symptoms that applied to the Veteran's PTSD for VA rating purposes, while checking multiple listed symptoms, the examiner specifically did not check the symptom of "[i]mpaired impulse control, such as unprovoked irritability with period of violence."  

On August 2014 VA examination, the Veteran stated he was charged with disorderly conduct "about a year ago" after he and his ex-wife got into a verbal fight and she called the police on him, and that he was also charged with "breaking a harassment order," but that both of the charges were reduced to citations and he did not have to spend any time in jail or experience any ongoing consequences.  Again, for purposes of listing the criteria used for establishing the current PTSD diagnosis, the examiner listed "[i]rritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects."  However, again, in checking the symptoms that applied to the Veteran's PTSD for VA rating purposes, the examiner checked only the symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; impaired impulse control, such as unprovoked irritability with periods of violence, was not checked as a symptom of the Veteran's PTSD.

The fact that each examiner acknowledged that the Veteran had symptoms of anger and irritability as a result of his PTSD, but specifically indicated that the Veteran did not have the PTSD symptom of impaired impulse control, such as unprovoked irritability with periods of violence, as it is listed in the criteria for a 70 percent rating under DC 9411, provides further medical evidence that, while the Veteran has had anger and irritability symptoms, they have not risen to the severity level of impaired impulse control as contemplated in a 70 percent rating.  

The Board notes the February 6, 2013, police report, cited in the January 2016 JMR, which reflects that the Veteran was arrested for the offence of disorderly conduct, and indeed documents the Veteran's separated spouse's report that, during a child-exchange between the Veteran and her, the Veteran "became belligerent [and] would not allow her to close the door to her car," and that she "feared for herself and her small children."

In this regard, VA treatment records reflect the Veteran's reports of having a very contentious relationship with his ex-spouse, particularly regarding matters involving their children.  However, notwithstanding this, the February 2013 confrontation with his wife has not been shown to be characteristic of their interactions over the more than five-year period in question, and is the closest the Veteran has come to any episode of violence noted in the record.  Again, on August 2014 VA examination, the Veteran stated he was charged with disorderly conduct "about a year ago" after he and his ex-wife got into a verbal fight and she called the police on him, and that he was also charged with "breaking a harassment order," but that both of the charges were reduced to citations and he did not have to spend any time in jail or experience any ongoing consequences.  Also, again, even though this history was reported to the VA examiner, and even though the examiner indicated that the Veteran's PTSD had resulted in "[i]rritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects," in listing the symptoms that applied to the Veteran's PTSD for VA rating purposes, the examiner specifically excluded impaired impulse control, such as unprovoked irritability with periods of violence.

Thus, even considering the Veteran's verbal confrontation with his spouse, for which he was arrested for disorderly conduct but had the charge reduced to a citation, while the Veteran has been shown to have irritability and anger, such symptoms have not risen to the severity level of impaired impulse control, such as unprovoked irritability with periods of violence, as contemplated in the criteria for a 70 percent rating under DC 9411.  

Also, even considering the Veteran's anger and irritability symptoms as noted in the record, his symptoms as a whole have not more closely approximated those contemplated in the criteria for a 70 percent rating or higher than those for a 50 percent rating.  

In its July 2015 decision, the Board noted that the evidence did not demonstrate that the Veteran has had most of the symptoms contemplated by a 70 percent disability rating, including speech that is intermittently illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, and the parties to the January 2016 JMR identified no error in these findings.  As the Board recognized in that decision, the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, without those examples, differentiating between rating evaluations would be extremely ambiguous.  See Mauerhan 16 Vet. App. at 442.

The Board also acknowledged that, while the Veteran has been shown to have depression, such depression has not been shown to affect his ability to function independently, appropriately and effectively as contemplated in the criteria for a 70 percent rating under DC 9411, noting that the Veteran had stated that he is employed and has split custody of his two children.  In this regard, during his most recent VA examination in August 2014, the Veteran stated that he remained fully independent in all activities of daily living.  

The Board also acknowledged in its July 2015 decision that the Veteran had reported occasional suicidal ideation.  In this regard, the Veteran denied suicidal ideation on his initial March 2010 VA treatment, and also denied it on treatment in March, April, May, June, August, and October 2011; September 2012; April, May and October 2013; and January, February, March, April, May and June 2014.  However, he reported intermittent suicidal ideation in December 2013, but that he felt confident that he would not act on such thoughts and rejected suicide as an opinion because of his children.  Also, in August and June 2014, he reported occasional or passing suicidal thoughts, but that he had no plan to act would not because of his children, and was noted to be a low risk of self-harm and to be manageable in the outpatient setting.

Even considering such occasional suicidal ideation, in addition to the Veteran's noted depression, anger, and irritability, as discussed above, the Veteran's PTSD symptomatology, considered in its entirely, more closely approximates the criteria for a 50 percent rating than those for a 70 percent rating. 

Moreover, importantly, as discussed extensively in the Board's July 2015 decision, the Veteran's PTSD symptoms have not resulted in the level of occupational and social impairment contemplated in the criteria for a 70 percent rating under DC 9411.  Indeed, on VA examinations during the period, the Veteran's psychiatric disability was consistently found to result in the level of occupational and social impairment contemplated in the criteria for a 30 percent rating under DC 9411, lower than the Veteran's current 50 percent rating.  On September 2010 VA examination, the Veteran was assigned a GAF score of 65, reflecting some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  On the May 2013 and April 2014 VA examinations, the examiners assessed PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; on May 2013 examination, a GAF score of 60 was assigned, indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  Also, as the Board noted in July 2015, mental status examinations in the VA examination reports did not demonstrate impairment in judgment or thinking, and the Veteran's GAF scores of 60 and 65 were in the mild to moderate range for assessing PTSD symptoms and did not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board also noted that the Veteran was employed and had discussed ambitions to attend college, and had two children with whom he appeared to have a good relationship.

Thus, the record has not reflected occupational and social impairment of the nature and severity of that with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, a 70 percent rating under DC 9411 requires both a showing of symptoms approximating the nature and severity of those listed in the criteria for a 70 percent rating, and the resulting level of occupational and social impairment contemplated in 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117-18.  For the reasons discussed above, the Board finds that the record reflects neither. 

The Board has also again considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes and has considered the Veteran's PTSD symptoms as discussed above, including depressed mood, anxiety, chronic sleep impairment, flattened affect, anger, irritability, disturbance of motivation and mood, occasional suicidal thoughts, and difficulty in establishing and maintain effective work and social relationships, as well as the corresponding occupational and social impairment with, at most, reduced reliability and productivity; again, the Veteran's level of occupational and social impairment has been assessed on examination as being with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Such symptoms and impairment are adequately contemplated in the applicable criteria for the assigned 50 percent initial rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned initial rating.  

Moreover, the record does not reflect that the Veteran's PTSD has been productive of marked interference with employment or frequent hospitalizations.  During the appeals period the Veteran has reported being employed, and in August 2014 he denied any difficulties in carrying out his occupational duties.

Finally, as noted in the July 2015 Board decision, the Veteran has reported that he is currently employed and has not stated that he is unable to obtain or maintain employment due to his service-connected disabilities.  As such, the issue of a TDIU has not been raised by the evidence of record and the Board will not address the issue at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating in excess of 50 percent for PTSD is not warranted, and there is no basis for any staged rating.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


